Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Response to Amendment
The Amendment filed Aug. 17, 2022 has been entered. Claims 1-14 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitations "according to claim 15" in line 1. However, claim 15 is cancelled. It is unclear that claim 2 is an independent claim or depends which claim. Claim 2 is indefinite.
For examination purpose, in this office action, claim 2 is supposed to be an independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) in view of Watanabe et al. (JP2017124191 (certified), English equivalence based on US 2020/0190370). 
Regarding claim 1, Yukawa discloses that, as illustrated in Fig. 1-3, a pneumatic tire comprising:
a tread portion (Fig. 1, item 3t) extending in a tire circumferential direction and having an annular shape (as shown in Fig. 2); 
a pair of sidewall portions (Fig. 1, item 3s) disposed on opposite sides of the tread portion; and 
a pair of bead portions (Fig. 1, item 3b) disposed inward of the sidewall portions in a tire radial direction; wherein
a sound absorbing member (Fig. 1, item 4) is fixed via an adhesive layer (Fig. 3, item 15) to an inner surface of the tread portion along the tire circumferential direction, and
the adhesive layer comprises a pressure-sensitive adhesive without including a base material ([0053]), and 
Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa does not disclose the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.45 mm to 0.95 mm. 
In the same field of endeavor, double-sided pressure-sensitive adhesive tape, Watanabe discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably from 0.15 mm to 1.5 mm ([0026], lines 1-10; [0030]) (overlapping the claimed range of 0.45 mm to 0.95 mm). It is noticed that this adhesive layer having above thickness in the teachings of Watanabe is without using a base material ([0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Watanabe to provide that the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.45 mm to 0.95 mm. Doing so would be possible to apply the pressure-sensitive adhesive layer to a surface of the adherend having a rugged shape or the like, as recognized by Watanabe ([0026], lines 1-7 from bottom).   
Regarding claims 3 and 8, Yukawa discloses that, for example, it is preferable that the double-coated tape 15 has a peel strength of at least 0.147 N/mm (or 2.94 N/20mm) at 25˚ C (ordinary temperature) ([0054]). 
Yukawa discloses a prima facie case of obviousness exists where the claimed range (having a peeling adhesive strength of 5 N/20mm or greater) and prior art range (at least 2.94 N/ 20 mm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to guarantee an adequate peeling strength of the adhesive layer.
Regarding claims 4 and 9, Yukawa discloses that, the sound absorbing member has a volume from 10% to 30% of a cavity volume of the tire ([0027], the range of 0.4% to 20% overlapping the claimed range). 
Regarding claim 5, Yukawa teaches that the sound absorbing member/noise damper (4) comprises a single band-like body having a rectangular cross-sectional shape (Fig. 3; [0030]) and the band-like body forming the sound absorbing member/noise damper (4) is disposed straddling a tire equator (Fig. 3(C); [0029]). 
Regarding claim 7, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Regarding claim 10, Yukawa discloses that, in the pneumatic tire the sound absorbing member comprises a single band-like body having a rectangular cross-sectional shape, and 
the band-like body forming the sound absorbing member is disposed straddling a tire equator ([0029] and [0030], lines 1-4), and 
the single band-like body extends along the tire circumferential direction (as shown in Fig. 2). 
Regarding claim 11, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Claims 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yukawa (US 2009/0038726) and Watanabe et al. (JP2017124191 (certified), English equivalence based on US 2020/0190370) as applied to claim 1 above, further in view of Yukawa (US 7,188,652), hereafter Yukawa’s 652.
Regarding claims 6 and 12, Yukawa in the combination discloses that, as illustrated in Figs. 1-3, the pneumatic tire further comprising a central land portion disposed on the tread portion on a tire equator and continuously extending around the tread portion around an entire tire circumference.
However, the combination does not explicitly disclose a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape.
In the same field of endeavor, pneumatic tire, Yukawa’s652 discloses that, as illustrated in Fig. 18:  
the sound absorbing member (Fig. 18, item 9) comprises a first band-like body (as shown) and a second band-like body (as shown in Fig. 18), each one having a rectangular cross-sectional shape;
the first band-like body forming the sound absorbing member is disposed on one side in a tire lateral direction with respect to a position of a width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction;
the second band-like body forming the sound absorbing member is disposed on the other side in the tire lateral direction with respect to a position of the width of the center land portion, the position being a certain percent of the width from one end portion of the center land portion on the other side in the tire lateral direction to the other side in the tire lateral direction; 
the first band-like body forming the sound absorbing member and the second band-like body forming the sound absorbing member are separated from each other by a certain percent of the width of the center land portion; and
the first band-like body forming the sound absorbing member and the second band-like body extend along the tire circumferential direction (as shown in Fig. 5(a)).
However, Yukawa’s 652 does not disclose that the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater of the width of the center land portion.  Yukawa’s 652 discloses, as illustrated in Fig. 18, the first band-like body having a width of 35 mm and the second band-like body having a width of 35 mm, respectively. The gap between the two band-like bodies is 40 mm. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater of the width of the center land portion) as a result of routine optimization of the result effective variables of the locations of the sound absorber in an effort to distribute/attach the sound absorber to the inner surface of the tire and reduce the noise level of the running tire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yukawa’s 652 to provide a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape. Doing so would be possible to improve noise reduction, as recognized by Yukawa’s 652 (see Ex. 4 (Fig. 18) in Table 1). 
Regarding claim 13, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yukawa (US 2009/0038726) and Watanabe et al. (JP2017124191 (certified), English equivalence based on US 2020/0190370) as applied to claim 1 above, further in view of Natakani et al. (JP2016246901 (certified), English equivalence based on US 2019/0030954).
Regarding claim 14, Yukawa discloses that, the sound absorbing member has a volume from 0.4% to 20% of a cavity volume of the tire ([0027]; not overlapping the claimed range from 22% to 30%). 
Yukawa discloses the claimed invention except for the claimed range from 22% to 30%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Yukawa since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to increase the performance of the sound absorbing member without significantly increasing cost.
Furthermore, in the same field of endeavor, pneumatic tire, Nakatani discloses that, as illustrated in Fig. 1, it is preferred that volume v1 of the noise damper 20 is in a range of from 0.4 % to 30% of total volume v2 of a tire inner cavity 17 ([0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakatani to provide the sound absorbing member has a volume from 22% to 30% of a cavity volume of the tire. Doing so would be possible to improve noise reduction without significantly increasing cost, as recognized by Nakatani ([0058]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) in view of Watanabe et al. (JP2017124191 (certified), English equivalence based on US 2020/0190370).
Regarding claim 2, Yukawa discloses that, as illustrated in Fig. 1-3, a pneumatic tire. 
Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa does not disclose the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.00 mm. 
In the same field of endeavor, double-sided pressure-sensitive adhesive tape, Watanabe discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably from 0.15 mm to 1.5 mm ([0026], lines 1-10; [0030]) (in the claimed range of 0.05 mm to 5.00 mm). It is noticed that this adhesive layer having above thickness is without using a base material ([0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Watanabe to provide that the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.00 mm. Doing so would be possible to provide the pressure-sensitive adhesive layer having enough bonding force, as recognized by Watanabe ([0026]).   
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that the claimed minimum thickness (of the adhesive layer) is 25% more than the maximum disclosed thickness of Hosoda and there is no evidence of obviousness of the claimed range and the significantly different numerical values of Hosoda are an insufficient basis to support the rejection, it is persuasive. The previous rejection based on Hosoda is withdrawn. For further consideration, the new ground rejection based on the updated reference of Watanabe et al. (JP2017124191 (certified), English equivalence based on US 2020/0190370) is rendered in this office action.
Watanabe discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably from 0.15 mm to 1.5 mm ([0026], lines 1-10; [0030]) (overlapping the claimed range of 0.45 mm to 0.95 mm). It is noticed that this adhesive layer having above thickness is without using a base material ([0026]).
Regarding arguments in claim 14 that, Yukawa does not disclose a volume within the claimed range and would not have been motivated to modify Yukawa to the claimed range, it is not persuasive. Yukawa realizes that, if the volume V2 of the noise damper 4 exceeds 20% of the whole volume V1 of the tire cavity, the noise reduction effect will not increase, but rather the cost increases and the weight balance of the assembly 1 is deteriorated ([0027], lines 9-12). This means through the balancing of the noise reduction effect, the cost and the weight of the tire, Yukawa does not recommend that the volume V2 of the noise damper 4 exceeds 20% of the whole volume V1 of the tire cavity. However, when a circumference emerges such as the noise level of the tire has to be reached/decreased to a certain number, Yukawa may need to sacrifice both the cost and the weight of the tire to increase the volume of the noise damper. Nakatani discloses that, as illustrated in Fig. 1, it is preferred that volume v1 of the noise damper 20 is in a range of from 0.4 % to 30% of total volume v2 of a tire inner cavity 17 ([0051]) (overlapping the claimed range from 22% to 30%). Nakatani also realizes that, if the volume v1 is more than 30% of the total volume v2, it is possible that the mass and production cost of the tire are increased ([0058], lines 4-6). In summary, for one of ordinary skilled in the art, it will be always a question (or motivation) how to balance the noise reduction (level), the cost and the weight etc. when the noise damper is applied to the tire. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741